Case 3:20-cv-00215-KRG Document 59-11 Filed 10/26/20 Page 1 of 2




                           E X HI BI T 9
                                                                                      Case 3:20-cv-00215-KRG Document 59-11 Filed 10/26/20 Page 2 of 2
                                                                                                                                                                                                                                                                                                                                                             E X HI BI T 9

C o u nt y                   2/ 2 4/ 2 0 - 3/ 3 1/ 2 0 4/ 1/ 2 0 - 4/ 3 0/ 2 0 5/ 1/ 2 0 t o 5/ 1 9/ 2 0 5/ 2 0/ 2 0 t o   5/ 2 6/ 2 0 5/ 2 7/ 2 0 t o   5/ 3 1/ 2 0    6/ 1/ 2 0 2 0   6/ 2/ 2 0 2 0   6/ 3/ 2 0 2 0   6/ 4/ 2 0 2 0   6/ 5/ 2 0 2 0   6/ 6/ 2 0 2 0 6/ 7/ 2 0 2 0   6 / 8 / 2 0 2 0 6 / 9 / 2 0 t o 6 / 2 4 / 2 0 T ot al
A D A MS                                          -                   1, 1 6 1                   2, 5 8 2                      2, 1 3 4                      2, 8 0 0        1, 3 4 7          466                 1            -               -               -             -                    1                          -                 1 0, 4 9 2
ALL E G H E N Y                                     14                4, 2 5 7                 4 5, 4 3 0                    3 7, 0 1 1                    9 8, 0 8 0        4, 5 7 9     1 7, 7 7 3            -              251          6, 2 8 8            -             -                202                           123              2 1 4, 0 0 8
A R MS T R O N G                                     2                   569                     1, 8 0 0                      1, 1 7 6                         648             620            163              -               -               -               -             -                 -                                8                4, 9 8 6
BE A VE R                                            4                2, 7 3 3                   5, 7 3 4                      4, 1 6 3                      3, 7 3 7        1, 5 0 1          730              -               -               -               -             -                 -                             -                 1 8, 6 0 2
BE DF O R D                                       -                       -                      1, 7 4 4                         870                           598             485            145              -               -               -               -             -                 -                                2                3, 8 4 4
BE R KS                                             23                4, 4 1 1                 1 0, 6 7 0                      9, 4 9 5                      9, 7 2 5        3, 4 5 7            61         1, 1 9 7              28            -               -             -                    2                         283                3 9, 3 5 2
B L AI R                                            11                      10                   3, 1 1 3                      3, 1 5 9                      1, 8 9 9        1, 3 8 0          682              -               -               -               -             -                 -                                4              1 0, 2 5 8
B R A DF O R D                                       3                       5                   1, 3 9 8                         652                           381             871            135                 1               1            -               -             -                 -                             -                   3, 4 4 7
B U C KS                                            25                      42                      272                      2 1, 3 6 0                    4 0, 8 1 9        5, 4 2 0       9, 1 8 4        1, 7 6 0               8               1              44          -                 -                               23              7 8, 9 5 8
B U TL E R                                           5                       4                   2, 8 2 7                      6, 1 4 0                      4, 6 5 3        4, 7 7 7       1, 3 5 3               1            -               -               -             -                    2                            18              1 9, 7 8 0
C A M B RI A                                         8                2, 0 7 2                   3, 2 9 1                      2, 1 9 0                      1, 9 8 6        1, 8 2 9          480              -                 20            -               -             -                 -                                1              1 1, 8 7 7
C A ME R O N                                      -                       -                             2                         208                           213               79             36             -               -               -               -             -                 -                             -                      538
CARB O N                                          -                       -                      1, 9 6 2                      1, 7 0 2                         961             771            194                 5               8            -               -             -                 -                             -                   5, 6 0 3
CE NT RE                                          -                      181                     6, 0 3 6                      5, 5 4 3                      3, 2 6 7        2, 9 1 4       1, 1 7 3              12               1               2            -             -                    6                          -                 1 9, 1 3 5
C HESTE R                                           30                3, 4 9 7                 2 1, 9 4 7                    1 5, 3 1 8                    2 3, 6 0 1        4, 1 2 3       2, 8 3 7        2, 9 6 4               9               2            -             -                    6                         138                7 4, 4 7 2
C L A RI O N                                      -                       -                      1, 1 6 3                         484                           878             333            120                 7            -               -               -             -                 -                                3                2, 9 8 8
C L E A R FI E L D                                -                      104                     2, 1 4 4                      1, 5 3 4                         808             649            159              -               -                  1            -             -                 -                                1                5, 4 0 0
C LI N T O N                                      -                         35                      937                           495                           920             298            156                 6              37              14            -             -                 -                             -                   2, 8 9 8
C O L U M BI A                                    -                      174                     1, 6 1 9                      1, 2 5 0                      1, 0 4 8           733            140                 1            -               -               -             -                    1                          -                   4, 9 6 6
C R A WF O R D                                    -                      494                     1, 3 3 3                      1, 0 4 2                      1, 1 6 1        1, 2 6 2          354                12            -               -               -             -                 -                                6                5, 6 6 4
C U M B E RL A N D                                -                         41                 1 0, 5 8 3                      7, 7 6 7                      5, 6 9 9        6, 0 9 3       1, 5 5 5               9              22               2            -             -                    7                             2              3 1, 7 8 0
D A U P HI N                                        15                1, 4 7 5                 1 1, 4 1 9                      7, 4 9 4                      5, 2 2 4        6, 1 2 7       1, 2 7 2              55               2               4            -             -                    1                      1, 0 6 0              3 4, 1 4 8
D EL A W A R E                                    -                         55                   1, 5 0 9                      1, 6 6 0                    1 2, 4 8 5      1 9, 4 0 8       2, 5 2 3        2, 3 7 4           128          6, 6 2 7        3, 8 9 5          -             3, 2 8 0                      5, 4 7 9              5 9, 4 2 3
EL K                                                 2                   502                        951                           519                           341             329            132              -                  1            -               -             -                 -                             -                   2, 7 7 7
E RI E                                              11                2, 3 5 1                   4, 6 6 3                      5, 0 6 8                      8, 5 4 2        3, 4 0 7          154          2, 4 3 8        2, 3 1 9           216              -             -                134                           337                2 9, 6 4 0
F AYETTE                                          -                       -                      3, 3 9 5                      2, 4 3 6                      1, 7 3 3           889         1, 0 7 9           392                10               2            -             -                 -                               12                9, 9 4 8
F O REST                                          -                       -                         103                           179                           207               95             20             -               -               -               -             -                 -                             -                      604
F R A N K LI N                                      10                   668                     3, 2 6 3                      2, 5 5 3                      3, 4 0 8        2, 0 5 8          441             116              -               -               -             -                 -                             -                 1 2, 5 1 7
F UL T O N                                        -                       -                         211                           221                           146               97             65             -               -               -               -             -                 -                                1                   741
G REE NE                                          -                      544                     1, 1 3 7                         601                           562             255            139                 2               1            -               -             -                 -                             -                   3, 2 4 1
H U N TI N G D O N                                -                      141                        576                           458                           988             799            180              -                  2            -               -             -                 -                             -                   3, 1 4 4
I N DI A N A                                      -                      820                     2, 8 8 1                      1, 5 6 0                         911             808            324              -               -               -               -             -                 -                             -                   7, 3 0 4
JEFF E RS O N                                     -                       -                           15                          885                        1, 9 1 0           555            185              -                 45            -               -             -                 -                                1                3, 5 9 6
J U NI A T A                                         1                       1                      277                           567                           411             283              98             -                  1            -               -             -                 -                             -                   1, 6 3 9
LACKA WA N NA                                        7                3, 3 6 0                 1 0, 1 4 9                      7, 0 2 8                      5, 9 0 8        1, 9 9 3       1, 0 0 4               2            -               -               -             -                    3                          -                 2 9, 4 5 4
L A N C ASTE R                                      35                5, 9 3 4                 1 4, 0 0 8                    1 1, 3 8 8                    1 0, 8 5 3        6, 6 5 3       3, 3 1 8               2              11            -               -            -                  -                                1              5 2, 2 0 3
L A W RE NCE                                         4                   210                     2, 7 1 7                      1, 8 1 0                      1, 9 8 4        1, 0 1 1          282              -                  2            -               -            -                     1                          -                   8, 0 2 1
LEB A N O N                                       -                      314                     3, 9 4 2                      2, 0 2 5                      2, 8 9 3        2, 7 7 9          723             383              -               -               -            -                  -                             -                 1 3, 0 5 9
L E HI G H                                        -                      701                     9, 6 2 4                    1 1, 8 0 9                      8, 4 1 0        7, 0 5 5       1, 0 0 4        1, 2 1 5              34              45            -            -                     3                             8              3 9, 9 0 8
L UZE R NE                                        -                       -                      6, 3 4 1                      8, 4 5 7                    1 2, 0 3 5        8, 2 7 9       4, 5 3 4           411              -               -               -            -                    18                            20              4 0, 0 9 5
L Y C O MI N G                                       4                      11                   2, 6 6 4                      1, 2 9 4                      1, 6 5 0        1, 3 9 6          514              -               -               -               -            -                  -                                2                7, 5 3 5
Mc K E A N                                        -                      272                        888                           515                           486             340              75             -               -               -               -            -                  -                             -                   2, 5 7 6
ME RCE R                                             7                   185                     2, 6 9 2                      1, 7 6 8                      1, 6 4 1        1, 3 2 4          707              -               -                  2            -            -                     1                             4                8, 3 3 1
MI F F LI N                                       -                       -                      1, 0 7 0                         897                           507             400            136              -                  2            -               -            -                  -                             -                   3, 0 1 2
M O NR OE                                            3                      25                   5, 3 5 7                      3, 6 1 0                      3, 9 3 7           865         1, 0 1 8            -                  1               1            -            -                     2                          -                 1 4, 8 1 9
M O NT G O ME RY                                  -                       -                      1, 5 8 2                    4 5, 1 0 4                    3 0, 5 4 3      1 2, 8 2 4     1 5, 8 0 4        9, 0 5 8        3, 5 4 4        2, 4 7 7            -            -              5, 8 0 5                         285              1 2 7, 0 2 6
M O NT O U R                                      -                         69                      504                           505                           379             154              96             -               -               -               -            -                     2                          -                   1, 7 0 9
N O RT H A MPT O N                                   6                3, 6 4 8                   8, 7 0 5                      8, 1 3 9                      9, 1 6 0        5, 5 0 9       1, 6 2 3           219                 4               5            -            -                     1                            10              3 7, 0 2 9
N O R T H U M B E RL A N D                        -                      336                        310                           674                        1, 3 7 0        1, 8 5 5          161              -               -               -               -            -                  -                             -                   4, 7 0 6
PE R RY                                              4                      16                   1, 3 8 9                         891                        1, 0 4 4           331            133              -               -               -               -            -                  -                             -                   3, 8 0 8
P HI L A D E L P HI A                                2                      38                 2 0, 8 2 0                    3 1, 0 3 1                    7 0, 9 3 5      1 8, 2 7 2       3, 1 5 0        7, 3 2 2        7, 6 1 0           279                27            84             734                      1 4, 6 3 6            1 7 4, 9 4 0
PI K E                                            -                      704                     1, 7 2 3                      1, 2 1 0                      1, 1 9 8           503            258                 2            -               -               -            -                     4                          -                   5, 6 0 2
P OTTER                                           -                       -                         415                           309                           227               95             59             -               -               -               -            -                  -                                2                1, 1 0 7
S C H U Y L KI L L                                -                       -                      2, 7 4 1                      3, 5 6 9                      2, 0 7 8        2, 0 4 8          606                 1               1            -               -            -                  -                             -                 1 1, 0 4 4
S NY DE R                                         -                      431                        823                           593                           403             286            158              -               -               -               -            -                  -                                1                2, 6 9 5
S O ME RS ET                                      -                         11                      271                        1, 7 3 8                      2, 4 7 7        1, 0 3 2          270              -               -               -               -            -                     2                            19                5, 8 2 0
S U L LI V A N                                    -                         47                      248                           133                           111               60             26             -               -               -               -            -                  -                             -                      625
S US Q UE H A N N A                               -                      881                        694                           903                           854             411            282              -               -                  2            -            -                  -                             -                   4, 0 2 7
TI O G A                                          -                       -                      1, 4 2 6                         825                           566             274            166              -                 21            -               -            -                  -                                2                3, 2 8 0
U NI O N                                             6                   517                     1, 2 2 5                         790                           733             254            160              -               -                  1            -            -                  -                             -                   3, 6 8 6
VE N A N G O                                      -                       -                           93                          622                        2, 9 9 0           698            282                 2            -               -               -            -                  -                             -                   4, 6 8 7
W A R RE N                                        -                       -                      1, 3 3 1                         682                           432             444            207              -               -               -               -            -                  -                             -                   3, 0 9 6
W A S HI N G T O N                                   5                   367                     7, 3 8 9                      4, 0 3 4                      4, 3 2 3        4, 5 4 1          304          1, 2 1 3              47               1            -            -                     2                          -                 2 2, 2 2 6
W AY NE                                              5                   801                     1, 4 8 0                      1, 1 9 4                         727             578            270              -               -                  1            -            -                  -                             -                   5, 0 5 6
W E S T M O R EL A N D                              25                6, 0 9 3                 1 3, 5 5 5                      9, 1 0 2                      7, 4 1 2        2, 9 3 0       1, 2 9 3            -                  3            -               -            -                     2                            16              4 0, 4 3 1        EXHIBIT
W Y O MI N G                                         1                   421                     1, 0 0 3                         513                           462             294            121              -               -               -               -            -                  -                             -                   2, 8 1 5
                                                                                                                                                                                                                                                                                                                                                                   E X HI BI T
                                                                                                                                                                                                                                                                                                                                                                    R-02
Y ORK                                             -                          4                   8, 2 4 6                      8, 9 7 6                      7, 2 2 3        9, 7 5 0       5, 7 6 6            -                  3            -               -            -                    18                            70              4 0, 0 5 6
T ot al                                          278                5 1, 7 4 3               2 9 2, 4 1 2                  3 2 0, 0 3 2                  4 3 6, 7 0 1    1 7 3, 8 6 9     8 9, 0 1 8      3 1, 1 8 3      1 4, 1 7 7      1 5, 9 7 3        3, 9 6 6            84       1 0, 2 4 0                     2 2, 5 7 8         1, 4 6 2, 2 5 4

                                                                                                                                                                                                                                                                                                                                                                     R- 0 2
